Yesawich, Jr., J.
Appeal from an order and judgment of the Family Court of Schenectady County (Reilly, Jr., J.), entered January 11, 1989, which, inter alia, granted Elaine E. Goldman’s application, in a proceeding pursuant to Family Court Act article 4, to direct Norman Goldman to pay arrearages due pursuant to the terms of a separation agree*837ment incorporated but not merged into the parties’ judgment of divorce.
We adopt the reasoning underlying the decision and supplemental decision of Family Court Judge Vincent J. Reilly, Jr. Implicit in Family Court’s determination is a finding that Elaine E. Goldman did not waive her right to alimony arrears. We read the record, however, as warranting an explicit finding, and we so find, that she did not voluntarily and intentionally waive her right to alimony arrears accruing under the twelfth paragraph of the separation agreement.
Order and judgment affirmed, without costs. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Mercure, JJ., concur.